                 3:17-cr-30015-SEM-TSH # 90   Page 1 of 8
                                                                                  E-FILED
                                                Tuesday, 29 September, 2020 01:07:22 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 17-cr-30015
                                       )
BYRON RENICKS,                         )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Byron Renicks’ pro se motion

(d/e 83) and amended motion for compassionate release (d/e 87)

requesting a reduction in his term of imprisonment pursuant to 18

U.S.C. § 3582(c)(1)(A). For the reasons set forth below, the motions

are DENIED.

                             I. BACKGROUND

     On February 22, 2017, an Indictment was filed against Byron

Renicks. Count 1 charged Defendant with possessing with the

intent to distribute more than 28 grams of cocaine base in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii). Count 2 charged

Defendant with possessing a firearm in furtherance of a drug


                               Page 1 of 8
                   3:17-cr-30015-SEM-TSH # 90   Page 2 of 8




trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i), and Count

3 charged Defendant with being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). On May 26, 2017, Defendant pled

guilty to Counts 1 and 3. On March 28, 2019, Defendant was

sentenced to imprisonment for 240 months on Count 1 and 120

months on Count 3 to run concurrently and an 8-year term of

supervised release on Count 1 and a 3-year term on Count 3 to run

concurrently.

     Defendant is currently serving his sentence in FCI Butner

Medium II. He has a projected release date of February 16, 2034.

As of September 28, 2020, FCI Butner Medium II has two inmate

COVID-19 case. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed September 28,

2020). Seven inmates and two staff members have recovered from

the disease. Id.

     On July 15, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 83. On September 10, 2020, following the appointment of the

counsel to represent Defendant, an Amended Motion for

Compassionate Release was filed. See d/e 87. Defendant seeks


                               Page 2 of 8
                 3:17-cr-30015-SEM-TSH # 90   Page 3 of 8




compassionate release due to his health issues and the COVID-19

pandemic.

     On September 22, 2020, the Government filed its response

opposing Defendant’s motion. See d/e 88. The Government argues

that Defendant is not entitled to a reduction in his sentence.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language of 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release after exhausting administrative review of a BOP denial of the


                             Page 3 of 8
                 3:17-cr-30015-SEM-TSH # 90   Page 4 of 8




inmate’s request for BOP to file a motion or waiting 30 days from

when the inmate made his or her request, whichever is earlier. The

statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     In this case, Defendant argues that he requested

compassionate release from the warden at his facility in April 2020

and the request was denied by the warden. See d/e 87, p. 4.

However, Defendant did not present any evidence of this request.

The Government states that BOP is not in receipt of a

compassionate release request from Defendant. See d/e 88, p. 4.



                             Page 4 of 8
                   3:17-cr-30015-SEM-TSH # 90   Page 5 of 8




The Court finds that the Defendant has failed to exhaust his

administrative remedies or met the 30-day requirement of 18 U.S.C.

§ 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Social distancing can be

difficult for individuals living or working in a prison. However, the

COVID-19 pandemic alone does not constitute “extraordinary and

compelling reasons” warranting a reduction in his term of

imprisonment.

     Defendant is currently incarcerated at FCI Butner Medium II.

As of September 28, 2020, FCI Butner Medium II has two active

COVID-19 case among inmates. See COVID-19 Cases, Federal

Bureau of Prisons, https://www.bop.gov/coronavirus/ (last


                               Page 5 of 8
                 3:17-cr-30015-SEM-TSH # 90   Page 6 of 8




accessed September 28, 2020). Seven inmates and two staff

members have recovered from the disease. Id.

     Defendant Renicks is a 31-year-old African American male

who has type 1 diabetes. See d/e 87. Defendant also argues that

he has been diagnosed with high cholesterol and early heart

disease, for which he is on medication. See d/e 87, p. 2.

Defendant also contends that he was born with a weakened

immune system, that he suffers from migraines, and that his family

has a history of medical conditions. Id. The Government argues

that Defendant does not suffer form any underlying health

conditions that would place him at a higher risk if he contracts

COVID-19. See d/e 88, p. 12.

     Defendant’s medical records do not contain a diagnosis of high

cholesterol, heart disease, or a weakened immune system.

The CDC has identified that type 1 diabetes might increase

Defendant’s risk for serious illness if he contracts COVID-19, which

is different than the list of conditions that are known to increase the

risk. See People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed


                             Page 6 of 8
                 3:17-cr-30015-SEM-TSH # 90   Page 7 of 8




September 28, 2020). While Defendant has type 1 diabetes, he has

no other comorbidities that would increase the risks associated with

COVID-19. See id. Defendant has not presented any other

evidence that he faces an increased risk of severe illness or death

from COVID-19. The COVID-19 pandemic does not warrant the

release of every federal prisoner with medical concerns. While the

Court is sympathetic to Defendant’s medical health, he has not

shown that he would be at a higher risk at his facility than he

would be if released.

     Finally, the Court must consider the factors set out in 18

U.S.C. § 3553(a). Defendant is currently serving a 240-month

sentence for possessing with the intent to distribute more than 28

grams of cocaine and being a felon in possession of a firearm.

While Defendant committed the foregoing offenses, he was on

federal supervised release for distribution of crack cocaine and

possessing a firearm in furtherance of a drug trafficking crime. See

Case No. 07-cr-30061. Defendant has a violent history. BOP has

classified Defendant has a high recidivism risk, and Defendant is

currently serving his sentence in a medium security facility. See

d/e 88, p. 14. Defendant has over 13 years remaining on his


                             Page 7 of 8
                3:17-cr-30015-SEM-TSH # 90   Page 8 of 8




incarceration sentence as his projected release date is February 16,

2034. The Court has considered the factors in § 3553(a) and

concludes that they do not entitle Defendant to compassionate

release.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established the existence of extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Renicks’ pro se

motion (d/e 83) and amended motion for compassionate release

(d/e 87) are DENIED. The Clerk is DIRECTED to send a copy of

this Opinion to FCI Butner Medium II.

ENTER: September 28, 2020

                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                             Page 8 of 8
